Rule 1103. TitleThese rules may be cited as the Federal Rules of Evidence. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1948; Apr. 26, 2011, eff. Dec. 1, 2011.) Short Title of 1978 Amendment Pub. L. 95–540, §1, Oct. 28, 1978, 92 Stat. 2046,  provided: “That this Act [enacting rule 412 of these rules and a  provision set out as a note under rule 412 of these rules] may be cited  as the ‘Privacy Protection for Rape Victims Act of 1978’.” Committee Notes on Rules—2011 Amendment The  language of Rule 1103 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.